Citation Nr: 1646506	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

The Veteran served on active duty from October 1950 to July 1951.  He died in
February 1991.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In a March 2014 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States
Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to an April 2015 Joint Motion for Remand (Joint Motion or JMR) on agreement that the Board decision to deny service connection for the cause of the
Veteran's death did not properly ensure that reasonable efforts were made to obtain treatment records consistent with prior Board remand directives.

In July 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain the Veteran's private treatment (medical) records.  In July 2015, the AOJ asked the appellant to provide the information of all of the Veteran's private medical providers.  In September 2015, the AOJ received a completed VA Form 21-4142 for Boca Raton Regional Hospital.  In a November 2015 statement, the authorized representative indicated that treatment records not already of record do not exist in this case, and provided a copy of a letter from the Boca Raton Regional Hospital indicating that the Veteran's records were destroyed.  The authorized representative also stated that the only other treatment was provided by Dr. J.L. in the 1950s, that the appellant has no information about Dr. J.L., that it is almost certain that Dr. J.L. is deceased, and that the treatment records are not available.  Based on the foregoing, the Board finds that the AOJ substantially complied with the July 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran died in February 1991.  The death certificate lists the immediate cause of death as hypertensive cardiovascular disease.

2. The Veteran was hospitalized for eight days during service due to combat exhaustion and nervousness. 

3. The Veteran's cause of death, hypertensive cardiovascular disease, is related to posttraumatic stress disorder (PTSD) sustained as a result of in-service combat.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this decision the Board is granting service connection for the cause of the Veteran's death.  As such action represents a complete allowance of the appellant's appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

VA death benefits are payable to the surviving spouse of a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2015).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

The appellant, who is the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's death was related to combat exhaustion for which he was hospitalized in service.  Specifically, the appellant asserted that the in-service hospitalization for combat exhaustion was a manifestation of PTSD.  The appellant indicated that the Veteran began to change the year after service separation.  Specifically, the appellant reported that the Veteran got angry for no apparent reason, and that the Veteran told her about some military experiences that made him very nervous.  See July 2016 appellant statement. 

The authorized representative cited to a 2009 medical study that indicated that cardiovascular risk factors and cardiovascular disease are more common among individuals with PTSD.  The representative also referred to a 2007 medical study in which the Director of the National Institute of Mental Health has identified hypertension as more likely to occur in individuals with PTSD than those without.  See, e.g., June 2012 informal hearing presentation.  

The Veteran died in February 1991.  The death certificate lists the cause of the Veteran's death as hypertensive cardiovascular disease.  The Veteran was not in receipt of service connection for any disease or injury at the time of his death; thus, a service-connected disability was not the cause of the Veteran's death; however, the Board must also consider whether the Veteran's cause of death was related to any disease, injury, or other incident of service.

The July 1951 service separation examination noted that the Veteran was hospitalized for eight days in Korea in early 1951 for nervousness.  A May 1991 document generated by the Department of the Army Office of the Surgeon General confirmed that the Veteran was hospitalized in Korea in early 1951 for combat exhaustion.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's cause of death is related to service.  Evidence weighing in favor of this finding includes the October 2016 opinion by Dr. P.C. that the Veteran had service-related PTSD, and that it is more likely than not that PTSD substantially contributed to the Veteran's hypertensive cardiovascular disease, which was the direct cause of the Veteran's death.  In reaching this conclusion, Dr. P.C. reasoned that during service the Veteran was assigned to Company G of the 7th Infantry Regiment 3rd Division, which served in the Korean War, was involved in "fierce and vicious" assaults, and repeatedly received mortar and heavy sniper fire.  
Dr. P.C. noted that after these incidents the Veteran was hospitalized at a medical evaluation hospital for treatment of combat exhaustion, which is currently known as Combat-Operational Stress Reaction (COSR).  Dr. P.C. explained that common symptoms of COSR include increased irritability, isolation, and diminished performance, that the Veteran's hospitalization indicates that his symptoms were of greater magnitude than typical combat exhaustion, and that the long term sequelae of COSR includes PTSD.  Dr. P.C. noted that the appellant's description of the Veteran's behavior in the year after service, including unprovoked anger and nervousness, is consistent with a diagnosis of PTSD.  Dr. P.C. referred to multiple clinical studies standing for the proposition that PTSD is a significant independent risk factor for the development of hypertension and coronary artery disease.  
Dr. P.C. concluded that a thorough review of in-service combat and medical records, as well as the appellant's July 2016 statement, reveals that the service-related psychological trauma suffered by the Veteran directly resulted in the development of PTSD, which more likely than not substantially contributed to the development of the Veteran's terminal hypertensive cardiovascular disease. 

Evidence weighing against finding that the Veteran's death is related to service includes the October 2013 VA examiner's opinion that the Veteran's death from hypertensive cardiovascular disease was less likely than not incurred in or caused by or aggravated by service, to include the reference to combat exhaustion.  In reaching this conclusion, the October 2013 VA examiner reasoned that the service separation physical examination includes a normal clinical evaluation, including the heart and vascular system, with normal blood pressure and negative chest x-ray.  The October 2013 VA examiner noted that there is nothing to suggest that the Veteran was manifesting any hypertensive cardiovascular disease when he left active military service.  The October 2013 VA examiner explained that hypertensive cardiovascular disease is only a general description for the Veteran's cause of death, which implies high blood pressure as the underlying cause of a terminal vascular event, such as a stroke or fatal heart attack or rupture of an aneurysm with hemorrhage resulting in death.  The October 2013 VA examiner indicated that there are no medical records from the period of time immediately preceding the Veteran's death or his terminal hospitalization associated with the claims file, which prevents a clearer understanding of the medical events that preceded and culminated in his death.  The October 2013 VA examiner noted that a clinical study indicated that exposure to military combat has been associated with a myriad of adverse health effects, and that anger proneness may be a mechanism through which combat stress is associated with adverse health outcomes.  As such, the October 2013 VA examiner noted that there is a possible basis for the Veteran's history of exposure to combat in Korea to have been related to his death; however, there are no medical records associated with the claims file that pertain to his mental status, to include anger proneness.  

Based upon the evidence available in the claims file and a limited review of the medical literature, the October 2013 VA examiner concluded that it is less likely than not that the Veteran's death from hypertensive cardiovascular disease caused by or is related to or aggravated by his active military service to include the hospitalization for combat exhaustion.  In the October 2016 opinion, Dr. P.C. noted that the October 2013 VA examiner did not have access to the service records showing the Veteran's exposure to combat, or the July 2016 appellant's statement, which paints a much clearer picture of the Veteran's post-service PTSD symptoms.  

The Board accords equal weight to the October 2013 VA opinion and the October 2016 private opinion.  Based on the foregoing, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

DIC based on service connection for the cause of the Veteran's death is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


